Free Writing Prospectus Filed Pursuant to Rule 433 Relating to Preliminary Prospectus Supplement dated September 12, 2011 and Prospectus Dated September 2, 2011 Registration Nos. 333-175117 and 333-175117-01 ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. PRICING TERM SHEET September 15, 2011 Senior Secured Investment Recovery Bonds Structuring Bookrunner:Morgan Stanley & Co. LLC Joint Bookrunner:Citigroup Global Markets Inc. Co-Managers:Morgan Keegan & Company, Inc. and Stephens Inc. Expected Ratings: Aaa (sf) /AAA (sf) /AAA sf (Moody’s/ S&P/ Fitch)* Closing Date / Settlement Date: September 22, 2011 We expect that delivery of the Senior Secured Investment Recovery Bonds (the “Bonds”) will be made to investors on or about September 22, 2011 (such settlement being referred to as “T+5”).Under Rule 15c6-1 under the Exchange Act, trades in the secondary market are required to settle in three business days (such settlement referred to as “T+3”), unless the parties to any such trade expressly agree otherwise.Accordingly, purchasers who wish to trade the Bonds on the date of pricing or on the next business day will be required, by virtue of the fact that the Bonds initially will settle at T+5, to specify an alternate settlement arrangement at the time of any such trade to prevent a failed settlement. Purchasers of the Bonds who wish to trade the Bonds on the date of pricing or the next business day should consult their advisors. Interest Payment Dates:June 1 and December 1 of each year, and on the final maturity date, commencing on June 1, 2012. Applicable Time:3:34p.m. (ET) on September 15, 2011 Proceeds to Issuing Entity:The total amount of proceeds to the Issuing Entity (as defined below) before deduction of expenses (estimated to be $2,582,971) is $206,396,678. Financial Advisory Fee:Morgan Stanley & Co. LLC, as financial advisor to the Issuing Entity, has rendered certain financial advisory services to the Issuing Entity and will receive a net fee of $500,000 for such services, and will also receive reimbursement for certain expenses in connection with the offering, which is included in estimated expenses. Tranche Principal Amount Offered Expected Average Life (years) Scheduled Final Payment Date Final Maturity Date No. of Scheduled Semi-Annual Sinking Fund Payments Interest Rate Price to Public Underwriting Discounts and Commissions A-1 June 1, 2021 September 1, 2023 19 2.040% 99.98345% 0.35% Entergy Louisiana Investment Recovery Funding I, L.L.C. (the “Issuing Entity”) and Entergy Louisiana, LLC (“ELL”) have jointly filed a registration statement (including a prospectus and preliminary prospectus supplement) with the Securities and Exchange Commission (the “SEC”) for the offering to which this communication relates.Before you invest, you should read the prospectus and preliminary prospectus supplement in that registration statement and other documents the Issuing Entity and ELL have filed with the SEC for more complete information about the Issuing Entity and the offering.You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov.Alternatively, the Issuing Entity, Morgan Stanley & Co. LLC (the “Underwriter”) or any dealer participating in the offering will arrange to send you the prospectus and prospectus supplement if you request it by calling the Underwriter toll-free at 1-866-718-1649. * A security rating is not a recommendation to buy, sell, or hold securities and should be evaluated independently of any other rating.The rating is subject to revision or withdrawal at any time by the assigning rating organization. EXPECTED AMORTIZATION SCHEDULE* Outstanding Principal Balance Semi-Annual Payment Date Tranche A1 Balance 9/22/11 Issuance Date 6/1/2012 12/1/2012 6/1/2013 12/1/2013 6/1/2014 12/1/2014 6/1/2015 12/1/2015 6/1/2016 12/1/2016 6/1/2017 12/1/2017 6/1/2018 12/1/2018 6/1/2019 12/1/2019 6/1/2020 12/1/2020 6/1/2021 - * Totals may not add due to rounding. EXPECTED SINKING FUND SCHEDULE Semi- Annual Payment Date Sinking Fund Schedule 6/1/2012 12/1/2012 6/1/2013 12/1/2013 6/1/2014 12/1/2014 6/1/2015 12/1/2015 6/1/2016 12/1/2016 6/1/2017 12/1/2017 6/1/2018 12/1/2018 6/1/2019 12/1/2019 6/1/2020 12/1/2020 6/1/2021 Number of Payments 19
